                                          Case 4:19-cv-06119-YGR Document 13 Filed 06/25/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         KEITH M. WILKINS,
                                   4                                                         Case No. 19-cv-06119-YGR (PR)
                                                        Petitioner,
                                   5                                                         ORDER DIRECTING RESPONDENT
                                                  v.                                         TO SEND COPY OF ANSWER TO
                                   6                                                         PETITIONER’S NEW ADDRESS; AND
                                         JEFF LYNCH, Acting Warden,1                         SUA SPONTE GRANTING
                                   7
                                                        Respondent.                          EXTENSION OF TIME FOR
                                   8                                                         PETITIONER TO FILE TRAVERSE

                                   9          Petitioner, a state prisoner, filed a pro se petition for a writ of habeas corpus. The Court

                                  10   directed Respondent to file an answer to the petition and granted Petitioner leave to file a

                                  11   traverse. Respondent has filed an answer.

                                  12          Petitioner’s traverse was due on April 6, 2020. To date, no traverse has been filed. It
Northern District of California
 United States District Court




                                  13   seems that Petitioner filed a notice of change of address before the answer was filed, see dkt. 11,

                                  14   and thus he may not have received his copy of the answer because it was sent to his previous

                                  15   address, see dkt. 12-19. Respondent’s counsel is directed to send another copy of the answer to

                                  16   Petitioner at his new address at California State Prison - Sacramento.

                                  17          The Court sua sponte GRANTS Petitioner an extension of time to file a traverse. The time

                                  18   in which Petitioner may file his traverse will be extended up to and including twenty-eight (28)

                                  19   days from the date of this Order. Should Petitioner fail to file a traverse, the petition will be

                                  20   deemed submitted on that date.

                                  21          The Court notes that this is the first extension in this case. The granting of regular requests

                                  22   for extensions should not be expected.

                                  23          IT IS SO ORDERED.

                                  24   Dated: June 25, 2020

                                  25                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  26                                                     United States District Judge
                                  27
                                              1
                                  28           Jeff Lynch, the current acting warden of the prison where Petitioner is incarcerated, has
                                       been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
